                                                     May 20, 2020

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
       Re:     Liza Curry v. New York City Department of Education, et al.
               Docket No.: 19-cv-04450 (KPF)

Dear Judge Failla:

        This firm represents the Plaintiff, Liza Curry, in the above-referenced matter, against
Defendants New York City Department of Education and Kyle Brillante, individually and in
his official capacity as principal of The Highbridge Green School, MS 361, for alleged
violations of the Americans with Disabilities Act, Title VII of Civil Rights Act, New York
State Human Rights Law and New York City Human Rights Law. Plaintiff writes, on behalf
of all parties, to report that the parties have reached a settlement in principle. The parties
intend to prepare and finalize their settlement agreement and submit a stipulation of dismissal
within 45 days of this filing.

                                                     Respectfully submitted,

                                                     _/S/ David D. Barnhorn, Esq.__
                                                     DAVID D. BARNHORN, ESQ.

C:     All Counsel of Record via ECF
